In a proceeding pursuant to Family Court Act article 10, nonparty, Daniel J. Schneider, appeals from an order of the Family Court, Dutchess County (Forman, J.), entered October 26, 2003, which adjudged him in contempt and imposed a fine in the sum of $250.
Ordered that the order is reversed, on the law, without costs or disbursements, and the finding of contempt and the fine are vacated.
The Family Court erred in adjudging the appellant to be in contempt pursuant to Judiciary Law § 753 without affording him notice and an opportunity to be heard pursuant to Judiciary Law § 756 (see Cappello v Cappello, 274 AD2d 538 [2000]; Matter of Dawn P., 180 AD2d 800 [1992]). Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.